 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ERIC DARNELL JOY,                                   No. 2:19-cv-0790 JAM DB P
12                        Plaintiff,
13            v.                                          ORDER
14    C. KING, et al.,
15                        Defendants.
16

17           Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On October 9, 2019, the magistrate judge filed findings and recommendations herein

21   which were served on all parties and which contained notice to all parties that any objections to

22   the findings and recommendations were to be filed within fourteen days. Neither party has filed

23   objections to the findings and recommendations.

24           The court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

26   ORDERED that:

27           1. The findings and recommendations filed October 9, 2019 (ECF No. 19) are adopted in

28   full;
                                                          1
 1          2. Defendant’s motion for summary judgment (ECF No. 14) is granted;

 2          3. This case is dismissed without prejudice to plaintiff’s right to bring a new action when he

 3   has exhausted his administrative remedies.

 4
     DATED: December 4, 2019
 5
                                                   /s/ John A. Mendez____________                _____
 6

 7                                                 UNITED STATES DISTRICT COURT JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
